DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated February 22, 2022.
2.	Claims 2-3 and 5-12 are currently presented and have been examined.
3.	Claims 1, 4 and 13-25 have been canceled.
4.	Claims 2 and 6-8 have been amended.
5.	Applicant filed a Terminal Disclaimer over US Patent 10,169,815 on February 22, 2022.  The Terminal Disclaimer has been approved.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
7.	Claim 5 is objected to because of the following informalities:  It appears that Applicant may have unintentionally amended Claim 5 by striking the language “wherein the…” at the beginning of Claim 5 as previously recited.  The claim has not been indicated to be amended, yet the first two words are missing.  For purposes of examination, Examiner will assume this is a typographical error and will proceed as if the language was not stricken, however appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.            Claims 2-3 and 5-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 2 recites receiving a user order entry for a trade order wherein the user order entry action specifies a tradeable object; initiating in response to receiving the user order entry action, the trade order and a trade order validation time period, wherein the trade order validation time period has a start time and an end time and wherein the start time corresponds to the time when the user order entry action is received; receiving market data wherein the received market data includes data related to the tradeable object; determining, in response to initiating the trade order validation time period, whether the received market data includes a market update related to the tradeable object  during the trade order validation time period and wherein determining further includes:  delaying, if the market update is received during the trade order validation time period; and displaying a notification to release the trade order; and sending, if no market data update is received during the trade order validation time period or if the delayed trade order has been released in response to a second user order entry action, the trade order at the end time of the trade order validation period.
	The series of steps recited describe receiving a user order entry for a trade order wherein the user order specifies a tradeable object; initiating a trade order and trade order validation time period wherein the trade order validation time period has a start and end time wherein the start time corresponds to the time when the user order entry action is received; receiving market data wherein the received market data includes data related to the tradeable object; determining whether the received market data includes a market update related to the tradeable object during the trade order validation period and wherein determining further includes: delaying if the market update is received during the trade order validation time period; and displaying a notification to release the trade order; and sending, if no market update is received during the trade order validation time period or if the delayed trade order has been released in response to a second user order entry action, the trade order at the end time of the trade order validation period which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  



STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recited describe receiving a user order entry for a trade order wherein the user order specifies a tradeable object; initiating a trade order and trade order validation time period wherein the trade order validation time period has a start and end time wherein the start time corresponds to the time when the user order entry action is received; receiving market data wherein the received market data includes data related to the tradeable object; determining whether the received market data includes a market update related to the tradeable object during the trade order validation period and wherein determining further includes: delaying if the market update is received during the trade order validation time period; and displaying a notification to release the trade order; and sending, if no market update is received during the trade order validation time period or if the delayed trade order has been released in response to a second user order entry action, the trade order at the end time of the trade order validation period which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 2 recites a trading device, a graphical user interface, a notification dialog interface in the graphical user interface including an interactive element and an electronic exchange.  The claims are applying generic computer components to the recited abstract limitations.  The recited graphical user Step 2A – Prong 1: Yes the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a trading device, a graphical user interface, a notification dialog interface in the graphical user interface including an interactive element and an electronic exchange which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory, recording a customer order and electronically scanning or extracting data - all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIG. 1 illustrates a block diagram representative of an example electronic tradingsystem 100 in which certain embodiments may be employed. The system 100 includes a trading device 110, a gateway 120, and an exchange 130. The trading device 110 is in communication with the gateway 120. The gateway 120 is in communication with the exchange 130. As used herein, the phrase "in communication" encompasses direct communication and/or indirect  

“The trading device 110 may include one or more electronic computing platforms. For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a "black box" or "grey box" system, cluster of computers, or a combination thereof. As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more computer programs, applications, libraries, computer readable instructions, and the like, for execution by the processor.” (See Applicant Specification paragraph 32) 

“By way of example, the trading device 110 may be implemented as a personal computer running a copy of X_TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Illinois ("Trading Technologies"). As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL TM, AUTOSPREADER®, and/or AUTOTRADER TM, also provided by Trading Technologies. In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110." (See Applicant Specification paragraph 34)

“The trading device 110 may include one or more trading applications. As used herein, a trading application is an application that facilitates or improves electronic trading. A trading application provides one or more electronic trading tools. For example, a trading application stored by a trading device may be executed to arrange and display market data in one or more trading windows. In another example, a trading application may include an automated spread trading application providing spread trading tools. In yet another example, a trading application may include an algorithmic trading application that automatically processes an algorithm and performs certain actions, such as placing an order, modifying an existing order, deleting an order. In yet another example, a trading application may provide one or more trading screens. A trading screen may provide one or more trading tools that allow interaction with one or more markets. For example, a trading tool may allow a user to obtain and view market data, set order entry parameters, submit order messages to an exchange, deploy trading algorithms, and/or monitor positions while implementing various trading strategies. The electronic trading tools provided by the trading application may always be available or may be available only in certain configurations or operating modes of the trading application.” (See Applicant Specification paragraph 36)

“A trading application may include computer readable instructions that are stored in a computer readable medium and executable by a processor. A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random 
“One or more components or modules of a trading application may be loaded into the computer readable medium of the trading device 110 from another computer readable medium. For example, the trading application (or updates to the trading application) may be stored by a manufacturer, developer, or publisher on one or more CDs or DVDs, which are then loaded onto the trading device 110 or to a server from which the trading device 110 retrieves the trading application. As another example, the trading device 110 may receive the trading application (or updates to the trading application) from a server, for example, via the Internet or an internal network. The trading device 110 may receive the trading application or updates when requested by the trading device 110 (for example, "pull distribution") and/or un-requested by the trading device 110 (for example, "push distribution")." (See Applicant Specification paragraph 38)

“FIG. 3A illustrates a block diagram of an example computing device 300 which may be used to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 59)
“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320.” (See Applicant Specification paragraph 60)
“As shown in FIG. 3A, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 61)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 

“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 63)

“The memory 314 may be one or more tangible media, such as computer readable storage media, for example. Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read- only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals. The memory 314 may include any desired type of mass storage device including hard disk drives, optical media, magnetic tape or disk, etc.” (See Applicant Specification paragraph 64)
“The memory 314 may include one or more memory devices. For example, the memory 314 may include local memory, a mass storage device, volatile memory, non-volatile memory, or a combination thereof. The memory 314 may be adjacent to, part of, programmed with, networked with, and/or remote from processor 312, so the data stored in the memory 314 may be retrieved and processed by the processor 312, for example. The memory 314 may store instructions which are executable by the processor 312. The instructions may be executed to perform one or more of the acts or functions described herein or shown in the figures.” (See Applicant Specification paragraph 65)
“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.” (See Applicant Specification paragraph 66)

 

“The example block diagrams, systems, and/or flow diagrams may be implemented using any combination of application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)), field programmable logic device(s) (FPLD(s)), discrete logic, hardware, and/or firmware, for example. Also, some or all of the example methods may be implemented manually or in combination with the foregoing techniques, for example.” (See Applicant Specification paragraph 115)

“The example block diagrams, systems, and/or flow diagrams may be performed using one or more processors, controllers, and/or other processing devices, for example. For example, the examples may be implemented using coded instructions, for example, computer readable instructions, stored on a tangible computer readable medium. A tangible computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory (RAM), read-only memory (ROM), programmable read-only memory (PROM), electrically programmable read-only memory (EPROM), electrically erasable read-only memory (EEPROM), flash memory, a hard disk drive, optical media, magnetic tape, a file server, any other tangible data storage device, or any combination thereof. The tangible computer readable medium is non-transitory.” (See Applicant Specification paragraph 116)

“Further, although the example block diagrams, systems, and/or flow diagrams are described above with reference to the figures, other implementations may be employed. For example, the order of execution of the components, elements, blocks, and/or functionality may be changed and/or some of the components, elements, blocks, and/or functionality described may be changed, eliminated, sub-divided, or combined. Additionally, any or all of the components, elements, blocks, and/or functionality may be performed sequentially and/or in parallel by, for example, separate processing threads, processors, devices, discrete logic, and/or circuits." (See Applicant Specification paragraph 117)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 3 and 5-12 further define the abstract idea that is presented in Independent Claim 2 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.   Dependent Claims 5-8 each recite additional icons (confirmation selection icon, order cancelation icon, and order modification icon) which are all part of the notification dialog interface which is part of the graphical user interface that includes an interactive element recited in Claim 2.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 2-3 and 5-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation – Broadest Reasonable Interpretation
9.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention as reflective of the intended use or intended result of a process step positively recited.  

As in Claim 1:
As amended, the claim recites in part “…and displaying a notification dialog interface in the graphical user interface including an interactive element to release the trade order”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, as amended recites “sending by the trading device, if no market data update is received during the trade order validation time period or the interactive element has released the delayed trade order in response to a second user order entry action, the trade order to the electronic exchange.”   The added limitation has resulted in a confusing set of limitations as the “determining” step that is recited is as to whether the received market data includes a market data update and either delaying or sending the trade order to the electronic exchange.  The additional passively recited steps added are not positively reciting the releasing of the trade order or receiving the second user order entry action.  Examiner suggests that Applicant separate the steps and positively recite the steps and clarify the claim steps. Claims 3 and 5-12 are further rejected as based on a rejected base claim.
	Claim 5 recites the limitation "wherein the notification dialog displayed in the graphical user interface includes…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The previous reference in Claim 2, from which Claim 5 depends, recites “…displaying a notification dialog interface in the graphical user interface…”  Claims 6-9 are further rejected as based on a rejected base claim.
	Further, as to Claims 6-8 each refer to a user input to the interactive element for confirming, cancelling, or modifying a trade order – as Claim 2 has now added a second user order entry action, it appears that the user input recited in the dependent claims is happening before the second user order action entry, even though each of the clams are performing order entry actions.  Applicant is requested to unify the terms to ensure the claims are clearly recited.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which depends on Claim 2, fails to further limit the subject matter of the independent claim. 
The independent claim requires, as amended, sending by the trading device, if no market data update is received during the trade order validation time period or the interactive element has released the delayed trade order in response to a second user order entry action, the trade order to the electronic exchange.  As now Claim 2 requires sending the trade order to the electronic exchange, either if there was no market update or if a second user action has released the delayed trade order, Claim 6 fails to further limit the claim as amended as the trade order has already been sent to the electronic exchange.  
Further, Claim 7 recites cancelling the order based a user input – however the order has already been sent in Claim 2, thus Claim 7 also fails to include all of the limitations of Claim 2 as amended.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Relevant Prior Art of Record Not Currently Applied
Decker et al. (US PG Pub. 2013/0204760) (“Decker”) discloses his invention as to systems and methods for confirming trade actions in electronic trading. (See Decker 13-14) Electronic trading systems include an electronic exchange which provides market data to the trading device wherein the received market data is displayed on a trading screen which is a graphical interface that allows a market participant to interact with the electronic exchange. (See Decker paragraphs 13-15)

Fishbain et al. (US PG Pub. 2011/0078068) (“Fishbain”) discloses his invention as to a system and method for defining and processing timed orders. (See Fishbain Abstract) A trader may define a timed order by defining an intra-day time trigger or a time period when the timed order should be automatically modified, such as deleted or cancelled/replaced with a new order. (See Fishbain Abstract)

Response to Arguments
Applicant's arguments filed February 22, 2022 have been considered and are persuasive in part as disclosed below:
Regarding Double Patenting:
Applicant has filed a Terminal Disclaimer, which has been accepted, thus obviating the concerns.

Regarding the 112 Rejections:
As to the 112(a) rejections, Applicant’s explanation and argument was persuasive and the rejections have been withdrawn.


Regarding the 101 Rejection:
	Applicant argues that the pending claims are subject matter patent eligible. (See Applicant’s Arguments dated 02/22/2022, page 7) Examiner disagrees.   
Applicant argues that the Office Action is treating the Smith decision as a regular, fact-specific PTAB decision. (See Applicant’s Arguments dated 02/28/2022, page 8) Examiner disagrees.  Examiner does not dispute that the decision was marked Informative, however Examiner maintains that the Applicant is attempting to equate the finding in Smith with a broader proposition regarding electronic trading systems than is disclosed by Smith.  
While it is true that the Ex Parte Smith decision has been designated Informative, that designation does not equate to an Office Policy that all electronic trading systems automatically qualify as other technology under MPEP 2106.05(a) as it appears that Applicant is attempting to assert. (Id. at page 8)
Applicant again argues that the designation of the PTAB Ex Parte Smith case as Informative is reflecting the Office position that electronic trading systems and improvements to electronic trading systems represent protectable technology as discussed in MPEP 2106.05(a). (Id) 
Applicant then attempts to use a statement made in the dissent of Smith as to the invention being not directed to the recited judicial exception and claim that the Board found that the claims in Smith were not directed to a judicial exception.  (Id. at page 8) This is entirely incorrect.  
The actual Board decision noted that the claims recited a judicial exception and that the various computer computer-related limitations including a “hybrid exchange system,” a “communication network and order routing system,” an “electronic trade engine,” and “electronic book database,” and an “electronic reporting system” concluding that although these computer-related limitations are not wholly generic in nature and are specific to electronic derivatives trading, they are described at a high level in the Specification without any meaningful detail about their structure or configuration and found that the computer-related limitations were not sufficient to integrate the judicial exception into a practical application.  (See Ex Parte Smith Appeal 2018-000064, page 8)
Ex Parte Smith Appeal 2018-000064, page 9) The claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent eligible material was due to a finding that additional limitations integrated the recited judicial exception into a practical application.
The proposition that an electronic trading system may be subject matter patent eligible is different than a blanket assertion that all electronic trading systems are subject matter patent eligible.  While Examiner agrees that the electronic trading systems can be subject matter patent eligible, Examiner does not agree that all electronic trading systems are in fact subject matter patent eligible.
Examiner does note that broadly, improvements to electronic trading systems could be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims.  Also of note, the claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent eligible material was due to a finding that additional limitations integrated the recited judicial exception into a practical application.
As to Applicant’s argument regarding the SOP and argument that Examiner is arguing that the Board decision does not “time out”, it appears that Applicant is conflating two points in their argument.  (Id. at pages 8-9) There was no argument presented that the Board decision would time out, rather, Applicant has been attempting to assert that electronic trading is a formally enumerated category of other technology under MPEP 2106.05(a) and thus all electronic trading systems are automatically subject matter patent eligible as a matter of Office Policy.  While the decision in Smith stands as Informative, the decision has not been integrated into the MPEP as a marker for a formally enumerated category under MPEP 2106.05(a).
Applicant continues, arguing that the considering the Informative designation, subsequent determinations of improvements to technology are conducted based on known electronic trading systems at the time of filing, not to generic computer hardware or other conventional computing components. (Id at page 9).  Applicant further argues that the Smith decision affirms their reasoning referring to the PTAB opinion on page 9 that makes reference to the specification in the underlying application at issue in Smith. (Id at page 9) Applicant, quoting Smith, refers to a part of the conclusion given in the decision disclosing that the claimed timing mechanisms and associated temporary restraints Id at page 9)
While Applicant notes that the Smith decision was designated as Informative (not Precedential), Applicant also attempts to make the argument that as a matter of Office Policy electronic trading systems such as Smith provide an example of “other technology” as discussed in MPEP 2106.05(a). (Id). 
Examiner disagrees.  Applicant is overstating the import of Smith and is attempting to accord more weight to the decision than is warranted.  While it is true that the Ex Parte Smith decision has been designated Informative, that designation does not equate to an Office Policy that electronic trading systems automatically qualify as other technology under MPEP 2106.05(a).
Designations of PTAB decisions as precedential or informative is discussed in SOP 2 (Revision 10). (See Patent Trial and Appeal Board Standard Operating Procedure 2 (“SOP 2”) – https://www.uspto.gov/sites/default/files/documents/SOP2 R10 FINAL.pdf)  In particular, SOP 2 discloses that “informative decisions set forth Board norms that should be followed in most cases, absent justification, although an informative decision is not binding on the Board”.  (SOP 2 at page 11)
As an initial matter, this designation is as to Board procedures.  This application is not being prosecuted before the PTAB at this time.  Secondly, as to the assertion that the informative decision reaches further and governs decisions made by the Office prior to PTAB proceedings, Examiner further disagrees.  The Manual of Patent Examining Procedure (MPEP) is the guide to the practices and procedures relative to the prosecution of patent applications proceedings before the USPTO. (See MPEP Forward) Further, the MPEP particularly addresses Treatment of Court and Patent Trial and Appeal Decisions Affecting Patent and Trademark Office Policy and Practice at MPEP 1721:
“In the event the Patent Trial and Appeal Board (Board) or court decision is one that significantly adds to the body of law by, for example, addressing a new legal or procedural issue, or providing a new interpretation of a prior decision, such a decision may result in a United States Patent and Trademark Office (USPTO) memorandum pointing out the significance of the decision to the examination process.
When any examiner or supervisor in the Patent Examining Corps (Corps) concludes that a recent decision of the Board or a court affects existing USPTO policy or practice, the matter should be brought to the attention of the appropriate TC Director through normal chain-of-command procedures.
When the TC Director believes that guidance to the Corps is warranted as a result of a decision, the TC Director should consult with the Deputy Commissioner for Patent Examination Policy and provide a draft of the guidance that is recommended as appropriate under the circumstances. The Deputy Commissioner for Patent Examination Policy will then consult 
It may be necessary for the Director, General Counsel, Solicitor, Chief Administrative Patent Judge, Commissioner for Patents, Deputy Commissioner for Patent Examination Policy, Deputy Commissioner for Patent Operations and TC Director making the recommendation to meet to review and discuss the policy ramifications of the decision's opinion and recommended guidance to enable the Director to determine how the USPTO will proceed.
Communication of the determination of the policy implications of the court or Board decision will normally take place by either notice in the Official Gazette and/or via memorandum to USPTO personnel. Ultimately, the policy implications of the decision will be officially incorporated into the Manual of Patent Examining Procedure and Office of Patent Training curriculum materials during the next update cycle for these reference materials.” (MPEP 1721 – emphasis added)
The decision in Ex Parte Smith was mailed on February 1, 2019.  The above requirement to incorporate policy implications during the next update cycle would have meant that if a policy was to be implemented based on Ex Parte Smith it would have happened during the next update cycle.  There was no implementation of Ex Parte Smith in the June 2020 MPEP revision, thus it appears that Applicant’s assertion that this decision reflects a change to make electronic trading automatically subject matter eligible is unpersuasive.
Each application, including the instant application, turns on its own facts and disclosures and while in Smith, the claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received from in-market participants so that the order could be allocated between the first and second market participants and executed upon expiration of the delay period.   
Applicant argues that in the case at hand, no known electronic trading system provides the features and functionality of a GUI operating as part of the electronic trading system to selectively delay submission of an order when a market data update is received from a remote electronic exchange, citing to Fig. 1 and paragraph 27 of the specification. (See Applicant’s Arguments dated 02/22/2022, page 10) Figure 1 presents three boxes that are connected representing a trading device, gateway and exchange.  Paragraph 27 of Applicant’s specification notes that the three features are in communication with each other.  Applicant further notes that while the pending claims reciting elements and operations of an electronic trading system may involve a judicial exception such as a fundamental economic practice or Id). In particular, Applicant alleges that the pending claims are directed to functionality that improves an electronic trading system as a whole (as opposed to constituent or alleged generic elements as alleged) citing MPEP 2106.04. (Id.)  
While MPEP 2106.04 discusses analysis of a claim as a whole and improvements to another technology or technical field, there is no reference to improving electronic trading systems cited at MPEP 2106.04.  Applicant submits that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis. (Id.)  As disclosed above, Examiner disagrees.
Applicant further maintains that under Prong Two of Revised Step 2A of the criteria for subject matter eligibility under MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as part of an electronic trading systems, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. (Id. at page 10)
While Examiner acknowledges Applicant’s argument, Examiner is of another opinion.  Examiner does note that broadly, improvements to electronic trading systems could theoretically be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims. The GUI is performing on the trading device of a user.  As noted in Applicant’s Specification:
“The trading device 110 is generally owned, operated, controlled, programmed, configured, or otherwise used by a user. As used herein, the phrase “user” may include, but is not limited to, a human (for example, a trader), trading group (for example, group of traders), or 


    PNG
    media_image1.png
    452
    291
    media_image1.png
    Greyscale
In the manner claimed, the method claim does not disclose what Applicant is alleging is being disclosed.  As presented, the user order entry action is received by a GUI on a trading device, the computing device receives the user order entry action, the trade order and a trade order validation time period.  These steps are all the user entering the order and details that they specify into the GUI on their computing device, which is owned, operated, controlled, programmed, configured or otherwise used by a user.  Next, the trading device receives market data that was generated at an electronic exchange wherein the received market data includes data related to the tradeable object.  The data is only being received by the trading device – the actual generation of the data at the electronic exchange is outside of the method.
	Next, the determining by the trading device, in response to initiating the trader order validation time period whether the received market data includes a market update related to the tradeable object during the trade order validation time period, is comparing the received data to discern if it relates to the tradeable object during the time validation period specified by the user.  This is comparing data.  
	The next two steps are delaying, by the trading device, if the market data update is received during the trade order validation time period, the order from being sent to the exchange and displaying a notification dialog interface in the GUI including an interactive element to release the trade order and sending the order if no update is received during the validation period at the end of the time period of the trade order validation or the interactive element has released the delayed trade order in response to a second user order entry action.  Here, this is doing nothing more than following the directions specified by the user.   There are no steps that indicate that the method presented is doing anything more than following the directions given to the GUI operating on the trading device by the user.  The references to the electronic exchange are limited to receiving, delaying and sending the order from the computing device – that is under the control of the user.  Thus, while Applicant is attempting to argue 
	Applicant, in reference to Prong One of the Revised Step 2A, argues that the pending claims, when viewed in their entirety, are directed to an electronic trading system, and more particularly to features and functionality that reflect improvement to an electronic trading system, and more particularly to features and functionality that reflect improvement to an electronic trading system. (Id. at page 10) Specifically, Applicant argues that the improvement over known electronic trading systems utilizes a GUI to notify and selectively delay submission of an order when a market update is received from a remote electronic exchange, again citing to Fig. 1 and paragraph 27 of their specification. (Id. at pages 10) Examiner disagrees with Applicant’s conclusions.
It appears that Applicant is attempting to conflate a 102 analysis with the instant 101 analysis.  The 101 analysis is a matter of law, not a finding of fact.  This is not a persuasive argument.
 “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility.” (See MPEP 2106.05(a)).  The current independent claim 2 recites receiving a user order entry at a GUI provided by a computing device, in response to receiving the user order entry action, the computing device initiates the trade order and trade order validation period; the computing device then receives market data that generated at an electronic exchange; determining by the computing device whether the received market data includes a market data update related to the tradeable object during the trade order validation time period where the determining includes delaying, by the computing device if the market data update is received during the trade order validation time period, the trade order from being sent and displaying a notification dialog interface in the GUI including an interactive element to release the trade order and sending by the computing device the trade order to the electronic exchange if no market data update is received at the end time of the trade order validation time period.  
Applicant is claiming a trading device (which as detailed above, is recited at a high level of generality and may be any computing device as defined by Applicant’s Specification (at least at paragraphs 59-61 and shown as Fig. 3A, below) The specification clearly indicates that the trading device 110 of Fig. 1 (as above) may include one or more computing devices 300 (as below)

    PNG
    media_image2.png
    464
    467
    media_image2.png
    Greyscale


Though Applicant asserts that the improvement is over known electronic trading systems, there is no trading system claimed. The trading device is displaying data in a GUI.  If the Applicant has other technology beyond the use of a computer, that should be claimed. The presented independent claim is a method claim that gets information from and sends information to an electronic exchange using a GUI – however any operations of the exchange itself are outside the bounds of the method presented.
Further still, in view of the precedential decisions in Trading Technologies International, Inc., v. IBG LLC Interactive Brokers LLC, decided by the U.S. Court of Appeals for the Federal Circuit as to Appeals 2017-2257 and 2017-2323 from the PTAB, each decided in April 2019 – after Ex Parte Smith, it appears that Applicant’s arguments are misplaced as to the assertion that the analysis of an improvement should be based on known electronic trading systems, not on the systemization actually being used in the claims.
At issue in Trading Technologies International v. IBG LLC, 921 F.3d 1084-1095 (2019) were a trio of patent reviews that were deemed to be ineligible under 35 U.S.C. 101 pursuant to a CBM review by the PTAB.   Each of the patents at issue were generally related to GUIs for electronic trading.   While Trading Technologies (“TT”) argued that the inventions addressed technical problems in the way prior art GUI tools were constructed and operated and claimed that the ‘999 patent addressed problems related to speed, efficiency, and usability and that the ‘056 patent addressed problems related to intuitiveness, visualization and efficiency, the Board found and the Court agreed that the “patents relate Trading Technologies International v. IBG LLC, 921 F. 3d 1084, 1089 (2019) The Court noted that the specification made clear that “the invention simply displays information that allows a trader to process information more quickly” and concluded that the invention “makes the trader faster and more efficient, not the computer”. (Id. at pages 1089-1090, emphasis in original)
With reference to the ‘374 patent reciting a method for facilitating trade order entry, the method included steps that received market data for a commodity, identified a plurality of sequential price levels for the commodity based on the market data, and displayed a plurality of graphical locations aligned along an axis. (Id. at page 1090) TT argued that the claimed invention “improves speed, accuracy, and usability compared to prior art GUI tools, which are necessarily rooted in computer technology.” (Id. at 1091)   The Court agreed that these purported improvements are not technological and referred to Applicant’s specification which disclosed that the invention “provide[s] the trader with improved efficiency and versatility in placing, and thus executing, trader orders for commodities in an electronic exchange.” (Id) The Court concluded that “[t]his is focused on improving the trader, not the functioning of the computer” and that the specification acknowledged that the invention “can be implemented on any existing or future terminal with the processing capability to perform the functions described”.  (Id).
With regards to the ‘999 patent, the Court concluded:
“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly. E.g., ‘999 patent at 2:39-41.  We conclude that the claims are directed to the abstract idea if graphing bids and offers to assist a trader to make an order.”
                and further:
“The Board held that the claims do not contain an inventive concept. It determined that receiving market information is simply routine data gathering, and displaying information as indicators along a scaled price axis is well-understood, routine and conventional activity that does not add something significantly more to the abstract idea. J.A. 28, No. 18-1063 (citing, e.g. J.A., 28-4, 3301, 3379-80, No. 18-1063). It is likewise determined that selecting and moving an icon is well-understood, routine, conventional activity. J.A. 28-29, No. 18-1063 (citing J.A. 3871-73, No. 18-1063). It considered the elements both individually and as an ordered combination and concluded they did not transform the claim into a patent eligible application of the abstract idea. We agree.”  (Id. at 1093)

With regards to the ‘056 patent, TT argued that the claims improve computer functionality by improving on the intuitiveness and efficiency of prior GUI tools and the Court referenced the Id. at 1094). The Court concluded that they “see no merit to TT’s argument and affirm the Board’s conclusions that claims 1-4 and 8-15 are patent ineligible.” (Id.)
Similarly, with respect to the ‘374 patent, TT again argued that the patent is for a technological invention and that an improvement over prior art interfaces inherently improves the functioning of a computer. (Id). The Court also found this argument unavailing and that claim 1 of the ‘374 patent does not solve any purported technological problem. (Id. at 1095)
In Trading Technologies International v. IBG LLC, 921 F.3d 1378-1387 (2019), the Federal Court of Appeals reviewed a CBM review by the PTAB of US Patent 7,783,556.  In this instance, the claim at issue recited a method for displaying market information on a graphical user interface where a computing device receives a current highest bid and lowest ask price for a tradeable object from an electronic exchange; identifying a long or short position taken by a user with respect to the tradeable object; computing a plurality of values based on the long or short position; displaying the plurality of values along a value axis; displaying a first indicator at a first location corresponding to a first value along the value axis and moving the first indicator relative to the value axis to a second location corresponding to a second value along the value axis responsive to an update to a particular price. (Trading Technologies International v. IBG LLC, 921 F. 3d 1378, 1381-82 (2019) The claims were found ineligible pursuant to the CBM review by the PTAB and TT appealed.
The Board determined that Claim 1 did not recite a technological feature that is novel and unobvious over the prior art because the patent indicates that the claimed technological features are known technologies and did not recite a technical solution to a technical problem because the problem disclosed in the patent is that traders need additional information on a trading screen to effectively analyze the market, which is a business problem, not a technical one. (Id at 1382) Claim 1 was described as essentially taking the prior art trading screen of Figure 2, calculates P& L (profit and loss) for a range of price levels and displaying the P&L values along an axis. (Id. at 1383) TT argued that the claim improved the usability, visualization, and efficiency of prior art trading screens, however the Court reasoned that merely providing a trader with new or different information in an existing trading screen is not a technical solution to a technical problem and instead focuses on improving the trader, not the functioning of the computer. (Id at 1383)
TT asserted the claims were not directed to an abstract idea because they provide a particular graphical user interface that improves usability, visualization, and efficiency, however the Court found Id. at 1384) The Court reasoned that the claims were focused on providing information to traders in a way that helps them process information more quickly and were a “tool for presentation” that was simply a generic computer. (Id. at 1384-1385) The Court concluded that the claims fail because arranging information along an axis does not improve the functioning of the computer, make it operate more effectively, or solve any technological problem and are thus directed to an abstract idea. (Id. at 1385) At step two, the Court considered the claims individually and as an ordered combination and concluded that the claims failed to recite an inventive concept. (Id.)
The decisions indicate that the use of a tool for presentation upon a generic computer that is geared towards a business problem and does not provide a technical solution to a technical problem does not result in an improvement to technology.
The instant claim (as detailed above) similarly uses a trading device with a GUI as a tool for presentation. The instant claims are not solving any technological problem or improving the functioning of the computer and not resulting in an improvement to technology but rather are focused on providing a GUI that allows a user to process information using a tool for presentation presented upon a generic computer.
Applicant further presents additional arguments arguing that while the claims are directed to an electronic trading system that often involves a judicial exception such as a fundamental economic practice or commercial activity that they are not directed to those judicial exceptions. (Id. at page 10) Applicant again argues that electronic trading systems and the claimed GUI functionality when considered as a whole are not analogous to any of the enumerated groupings discussed in MPEP 2106.04(a)(2) and that the pending claims do not recite an abstract idea as defined in the MPEP and are subject matter patent eligible under Prong One of the analysis. (Id at page 10) As further detailed above, Examiner disagrees.  The instant claims are directed to a judicial exception.  As recited above, the series of steps recited are directed to a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Applicant further argues that under Step 2A, Prong Two, that the claims, when considered as a whole, are integrated into a practical application of the abstract idea by applying it in a manner that imposes a meaningful limit on it and again attempts to argue that the claims are like those seen in Smith (as discussed above) (Id. at page 10) Examiner disagrees.
While in Smith the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in Id. at page 10)
This argument is not persuasive.  While an improvement can be found in improvements to trading systems, Examiner does not agree that the instant claims reflect such an improvement.  The 101 Rejection is maintained.

Regarding the 103 Rejections:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 11, 2022